          Case 5:20-cv-00552-XR Document 1 Filed 05/05/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                       SAN ANTONIO DIVISION
Edwardo Castillo                         §
                                         §
                                         §    Civil Action No.
                                         §
v                                        §          5:20-cv-552
                                         §
                                         §
                                         §
Morgan & Associates, P.C.                §
                                         §
                        Plaintiff’s Original Complaint
                               ____________________


Introduction

    1. This lawsuit is filed under the Fair Debt Collection Practices Act for

       Defendant’s violation of the same. The FDCPA was enacted to curb

       harassment, abuse, and misleading practi ces by debt collectors.

    2. The FDCPA regulates communications by debt collectors. Part of this

       regulation prohibits debt collectors from contacting a co nsumer it knows

       is represented by counsel. 15 U.S.C. § 1692c(a)(2).

    3. Plaintiff brings this action under the FDCPA an d seeks actual dama ges,

       statutory damages, reasonable attorney’s fees, and costs.


Jurisdiction & Venue

    4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28 U.S.C.
       § 1331.
           Case 5:20-cv-00552-XR Document 1 Filed 05/05/20 Page 2 of 4




  5. Venue is proper in this district and division pur suant to 28 U.S.C. §

        1391(b) as a substantial part of the events or omissions giving rise to

        Plaintiff’s claims occurred here.


Parties

  6. Plaintiff, Eduardo Castillo, is a natural person who resides in and has

        resided in San Antonio, Bexar County, Texas at all times rele vant to this

        action.

  7. Defendant, Morgan & Associates, P.C. is an Oklahoma professional

        corporation whose principal business address is 2601 N.W . Expressway,

        Suite 205 East, Oklahoma City, Oklahoma 73112. It may be served with

        process via its registered agent Porter H. Morgan at the same address.

  8. Morgan is a third-party debt collector as de fined by the FDCPA. As s uch

        Texas law requires it to maintain a third-party debt collector bond on file

        with the Texas Secretary of State. Morgan’s third-party debt collecto r

        bond is numbered 775224253TX.


Facts

  9. Morgan regularly collects, and attempts to collect, defaulted debts which

        were incurred, or alleged to have been incurred, for personal, family, or

        household purposes on behalf of others using the U.S. Mail, telephone,

        and internet.

  10. The principal purpose of Morgan is the collection of such debts.
        Case 5:20-cv-00552-XR Document 1 Filed 05/05/20 Page 3 of 4




  11. The Debt is an allegedly defaulted debt that Castillo used for personal,

     family, and household purposes (the “Debt”).


  12. In an effort to collect the Debt Morgan sued Castillo in Bexar County.


  13. Castillo hired un dersigned counsel t o represent him in the county court

     suit.


  14. Undersigned cou nsel filed an answer date stamped October 22, 2019 and

     served it upon Morgan via electronic filing manager and first -class mail.


  15. A true and correct copy of the answer is attached as Exhibit A.


  16. In a letter dated February 7. 2020 M organ contacted Castillo in an effort

     to settle t he county court case.


Cause of Action – Fair Debt Collection Practices A ct

  17. Morgan is a debt collector as defined by 15 U.S.C. § 1692a(6).

  18. The Debt is a debt as defined by 15 U.S.C. § 1692a(5).

  19. Castillo is a consumer as defined by 15 U.S.C. § 1692a( 3).


  20. The February letter is a communication as defined by 15 U.S.C. §

     1692a(2).

  21. The letter violates the FDCPA in that it was sent to Castillo after Morgan

     had been serv ed with Castillo ’s answer to the underlying suit which

     included his attorney ’s contact information. Communicating with a

     consumer when a debt collector knows that consumer ’s attorney’s
     information violates 15 U.S.C. § 1692 c(a)(2).
          Case 5:20-cv-00552-XR Document 1 Filed 05/05/20 Page 4 of 4




   22. The letter appears to be signe d by an attorney. However, if an attorney

      had reviewed the file , they would hav e found that Castillo had filed an

      answer and was represented by counsel. No attorney was meaningfully

      involved in the preparation, review, or sending of the February letter in

      violation of 15 U.S.C. § 1692e(3).


Jury Demand

   23. Plaintiff demands this case be tried before a jury.


Prayer for Relief

Plaintiff prays, that this Court enter judgment against Defendant and in favor of

Plaintiff for:

   a. Actual dam ages per 15 U.S.C. § 1692 k(a)(1);

   b. Statutory damages per 15 U.S.C. § 1692k(a)(2); and

   c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. § 1692

      k(a)(3).

Dated May 5, 2020                     Respectfully Submitted,

                                      /s/William M. Clanton
                                      William M. Clanton
                                      Texas Bar No. 24049436

                                      Law Office of Bill Clanton, P.C.
                                      926 Chulie Dr.
                                      San Antonio, Texas 78216
                                      210 226 0800
                                      210 338 8660 fax
                                      bill@clantonlawoffice.com
